Citation Nr: 1307278	
Decision Date: 03/04/13    Archive Date: 03/11/13

DOCKET NO.  06-08 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' Services


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Turner, Counsel


INTRODUCTION

The Veteran served on active duty from July 1962 to February 1984, including service in Vietnam.  He died in September 1999.  The appellant is the surviving spouse of the Veteran.  This matter initially came before the Board of Veterans' Appeals (Board) on an appeal from a rating decision issued by the Regional Office (RO) in Reno, Nevada.  It was remanded by the Board in October 2012, and has now been returned to the Board.

The appellant testified before the undersigned Acting Veterans Law Judge in June 2010.


FINDING OF FACT

The evidence as to whether the Veteran's death from acute myelogenous leukemia was related to his exposure to herbicides in service is in equipoise.  


CONCLUSION OF LAW

Giving the benefit of the doubt to the appellant, acute myelogenous leukemia, which caused the Veteran's death, was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1310, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.312 (2012).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Board considered the regulations pertaining to the VA's statutory duty to assist the Veteran with the development of facts pertinent to his claim.  Given the favorable action taken herein below, the Board finds that no further assistance in developing the facts pertinent to the Veteran's claims is required at this time.  

Service Connection for Cause of Death

The Veteran's death certificate shows that he died from acute myelogenous leukemia (AML) in September 1999.  The appellant claims that the Veteran's AML was related to herbicide exposure during his Vietnam service.  

Service connection may be granted for the cause of the Veteran's death if a disorder incurred in, or aggravated by, service either caused or contributed substantially or materially to the cause of death.  For a service-connected disability to be the cause of death, it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death; rather, it must be shown that there was a causal connection. 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312. 

The Veteran was not service connected for AML at the time of his death.  Therefore, in order to grant service connection for the cause of his death, AML must be related to service.  

Service connection may be granted for a disability resulting from disease or injury that was incurred in, or aggravated by, service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection for some chronic diseases, including cancers, may be granted if manifest to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge if all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To service connection, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

With regard to claims alleging disability due to exposure to herbicides, a Veteran who served in active military, naval, or air service in Vietnam during the Vietnam era is presumed to have been exposed to an herbicide agent during such service, unless there is affirmative evidence that the Veteran was not exposed to any such agent during that service.  Service in Vietnam includes service in the waters offshore Vietnam and service in other locations if the conditions of service required the Veteran to perform duty in, or visit, Vietnam.  38 U.S.C.A. § 1116(f), 38 C.F.R. § 3.307(a)(6)(iii).  However, service in Vietnam does not include service that took place exclusively in the territorial waters offshore Vietnam, if the Veteran never set foot on land there.  See Haas v. Peake, 544 F.3d 1306, 1308-1309 (Fed. Cir. 2008), cert. den. 129 S.Ct. 1002 (2009).  If a Veteran was exposed to an herbicide agent, certain diseases listed at 38 C.F.R. § 3.309(e) will be considered service connected even though there is no record of such disease in service.  AML is not one of these diseases. 

VA determined that there is no positive association between exposure to herbicides and any condition other than those for which the Secretary specifically determined that a presumption of service connection is warranted.  See 59 Fed. Reg. 341-346 (1994), 61 Fed. Reg. 41442-41449, 57586-57589 (1996).  Notwithstanding the foregoing, a Veteran is not precluded from establishing service connection with proof of direct causation.  See Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994).

In this case, the Veteran had service in Vietnam at the requisite time and is presumed to have been exposed to herbicides.  Because AML is not one of the diseases subject to presumptive service connection, a relationship to service must be established on a direct basis.

In this case, the claims file contains two medical opinions concerning the cause of the Veteran's death.  A VA oncologist reviewed the claims file and opined that it was less likely than not that the Veteran's death was related to his exposure to herbicides.  She reasoned that retrospective studies have not been able to establish an association between herbicide exposure and acute myelogenous leukemia.  It is still unknown whether any such association exists.  The VA examiner also noted that there were other factors in the malignant transformation, including physical or chemical exposure and inherited genetic abnormalities and previous exposure to radiation therapy or chemotherapy.  

The appellant submitted a letter from a private physician who also reviewed the Veteran's records.  This physician noted that herbicide compounds with benzenes were known to be highly carcinogenic and that the Veteran had no other known exposure to carcinogens.  The Veteran developed a rare and refractory type of leukemia as indicated by three different chromosomal mutations that were identified by his oncologists.  This physician indicated that it was his opinion that benzene exposure caused acute myelogenous leukemia, but studies have been unable to verify the link because of the rapid progression of the disease once it is identified.  The physician opined that it was obvious that the Veteran's acute myelogenous leukemia was related to his exposure to herbicides and that it was much more likely than not that the Veteran's death was service related.  
The probative value of a medical opinion largely rests upon the extent to which such opinion is based upon a thorough evaluation of the Veteran's medical history, including but not limited to the medical evidence contained in the claims file.  Although VA may not discount a medical opinion merely because a medical professional did not review the claims file, the Board may examine the factual foundation of a medical opinion, including whether the physician had access to relevant information of record.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-304 (2008).  

In this case, both of the physicians who provided opinions in this case reviewed relevant medical evidence and provided rationales for their conclusions.  The examiners reached opposite conclusions, but the VA examiner did not foreclose the possibility that herbicide exposure could have caused the AML.  The VA examiner determined it was less likely than not that the Veteran's ANL was related to service because medical science had not proven a link between herbicide exposure and this disease.  She did not address the specifics of the Veteran's AML although she acknowledged that it could be caused by physical or chemical exposure or inherited genetic abnormalities.  The private physician determined that based on the Veteran's particular history, exposure to herbicides was the most likely cause of his AML given the nature and degree of the exposure and the existence of medical evidence associating cancers in general with herbicide exposure.  He reasoned that the time between diagnosis and death made it very difficult to conduct studies that might show a link between AML and herbicides.  The VA examiner's opinion did not directly contradict this, because that she tacitly acknowledged the possibility that there could be an association between herbicides and AML, but concluded that the present state of medical knowledge left the question of whether an association between herbicide exposure and AML exists unanswered.  Thus, there exists a difference of opinion between the two examiners; but both opinions are based in sound rationale.  

VA is statutorily required to resolve the benefit of the doubt in favor of the claimant when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  Given that there are conflicting medical opinions, the Board finds that the evidence is in equipoise.  Therefore, giving the benefit of the doubt to the appellant, service connection for the cause of the Veteran's death is granted.
  

ORDER

Service connection for the cause of the Veteran's death is granted.



____________________________________________
K. MILLIKAN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


